Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-21-00030-CV

                        HARLEY ROGERS PARTNERSHIP, LTD.,
                                   Appellant

                                                v.

                                  QUICK ROOFING, LLC,
                                        Appellee

                      From the County Court at Law, Kerr County, Texas
                                  Trial Court No. 18621C
                          Honorable Susan Harris, Judge Presiding

      BEFORE JUSTICE CHAPA, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, we REVERSE IN PART AND
AFFIRM IN PART the trial court’s judgment. We reverse the trial court’s summary judgment in
favor of Quick Roofing, LLC on its breach of contract claim, including any and all attorney’s fees
awarded to Quick Roofing, LLC. We affirm the trial court’s summary judgment on Harley Rogers
Partnership, Ltd.’s counterclaims and ORDER that Harley Rogers Partnership, Ltd. take nothing
on its counterclaims for negligence, negligent misrepresentation, breach of express warranty for
services, DTPA, and breach of contract. This cause is REMANDED to the trial court for further
proceedings on Quick Roofing LLC’s breach of contract claim. Costs of appeal are taxed against
the party that incurred them.

       SIGNED June 22, 2022.


                                                 _____________________________
                                                 Liza A. Rodriguez, Justice